DETAILED ACTION
Status of Claims
Claims 1, 8-9, 16, and 19 are currently amended.
Claim 20 is newly added.
Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 101
Applicant's arguments filed 09/27/2022 with respect to the 35 USC 101 rejection have been fully considered but they are not persuasive. Applicant argues that the continuous communication in the form of continuously polling by the servers is novel, technical in nature and defines activity that is expressly part of the solution. Applicant further argues that he displaying is not merely at a high level of generality. Examiner respectfully disagrees. The current invention is being used to solve the non-technical problem of clustering products. The invention is not taking a prior art display or polling system of servers and making them more dynamic/efficient. Rather, the focus is on providing information in an ordered form. The problem is not on how a servers may be polled for new/updated information nor is the problem how a heatmap may actually technically be generated/displayed in an ecommerce environment. Rather, the focus is on what products are displayed. Claim 1 merely recites a generic processor and generic servers for carrying out the function of directing a generic display to display information and checking in on various servers for information. Applicant has not invented a new way to poll servers for information or how to display information. It is merely an attempt to further define the field of use of the abstract idea. For at east these reasons, Examiner maintains the previous 35 USC 101 rejection.

35 USC 103
Applicant’s arguments and amendments, filed 09/27/2022, with respect to the 35 USC 103 rejection have been fully considered and are persuasive.  The 35 USC 103 rejection of 06/27/2022 has been withdrawn. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Representative Claim 9 recites efficiently displaying related products based on clustering a plurality of products in a commerce environment comprising: 
communicating with users and merchants; 
receiving an indication of a need to cluster products; 
receiving a selection of a product from the plurality of products as a selected product responsive to the indication, a remainder of products in the plurality of products forming a set of non-selected products, 
comparing a set of characteristics associated with the selected product with a set of characteristics of each of the set of non-selected products to determine a similarity score between the selected product and each of the set of non-selected products;
 determining a set of locality sensitive hash values for the selected product based on the set of characteristics of the set of non-selected products;
 mapping the selected product based on the set of locality sensitive hash values on a n-dimensional mapping space;
 determining a portion of the remainder of products that are proximate the selected product in the mapped space; 
directing display of the portion of the remainder of products that are proximate the selected product as a heat map reflecting how many products are included in the remainder of products being displayed, 4Application No.: 16/103,236 Amendment Dated February 7, 2022wherein n is equal to a number of characteristics in the set of characteristics; wherein the set of characteristics includes non-image characteristics and wherein the portion of the remainder of products includes products that are not the same; and 
continuously polling to determine whether new product has been added that related to prior clustering to preform updated mapping and heat map display.

These limitations, as drafted, are a process that under its broadest reasonable interpretation covers performance of the limitation in the mind. But for “the ecommerce environment and memory comprising one or more modules executable by a processor”, “selection made at a user device” , and “continuously polling a plurality of different servers” language in the claim, the claim encompasses a user simply communicating with a merchant and comparing products with set of products  and using algorithms to generate set of has values and map them to n-dimensional space mapping. The mere nominal recitation of a generic memory/processor/servers/modules does not take the claim out of the mental processes group. Thus, the claim recites a mental process which is an abstract idea. Additionally, the limitation of generating a set of locality hash values and map the set to an n-dimensional space mapping is a mathematical concept, and thus an abstract idea.
The judicial exception is not integrated into a practical application. The claim recites the additional element of “memory comprising one or more modules executable by a processor”, “selecting being made at a user device”, and “a plurality of different servers”. The communicating step and polling steps are recited at a high level of generality (i.e., as a general means to facilitate communication) and amounts to mere receiving/transmitting data, which is a form of insignificant extra-solution activity. The comparing products and determining products proximate the selected product are merely recited data at high level of generality, and merely automates the comparison/determining step. Further, the generating and mapping steps are merely preforming repetitive calculations which is a well-understood, routine, and conventional function when claimed in a merely generic manner (as it is here). The displaying steps are merely recited at a high level of generality and operates by receiving or transmitting data. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. See MPEP 2106.05(d)(II) disclosing receiving or transmitting data over a network and performing repetitive calculations to be well-understood, routine, and conventional functions when claimed in merely generic manner (as it is here). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. For at least these reasons, this claim is not patent eligible.
The analysis above applies to all statutory categories of invention. Although literally invoking a method, independent claim 1 remains only broadly and generally defined with the claimed functionality paralleling that of system claim 9. As such, claim 1 is rejected for at least similar rationale as discussed above. 
Dependent Claims 2-8 and 10-20 do not add “significantly more” to the abstract idea. For example, claims 2-4 merely recite more complexities descriptive of the abstract idea in further definition of the characteristics and how they are retrieved/determined. Such complexities do not provide additional elements in addition to the abstract ideas themselves. Claims 5-8, 10-13, and 20 further define how information may be retrieved, displayed, and stored, but the additional elements are recited in a merely generic manner and operate using well-understood, routine, and conventional functions.   Claims 14-15 and 17-18 further define what information can be received. Such complexities do not provide additional elements in addition to the abstract ideas themselves. Claims 16 and 19 further define polling various servers to determine/receive various information and is recited in a merely generic manner and operates using well-understood, routine, and conventional functions. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 9.


Allowable Subject Matter
Claims 1-20 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  

The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

One piece of pertinent prior art is Badoiu (US 8,352,494) disclosing comparison of similarity between features and mapping each image luster using LSH functions for each image cluster. See col. 9, lines 35-50, col 2, lines 4-15, col. 16, lines 11-24. Another piece of pertinent prior art is Musgrove et al. (US 2016/0086240) disclosing comparing product with plurality of products for clustering using non-image characteristics. See at least paragraph [0066], [0021], Fig. 5 & 7. Another piece of pertinent prior art is Hiatani (US 10,203,847) disclosing clustering items nearest to base item based on certain dimensions, presenting items or images in simplified view to discover new items, determining collection of similar items based on multidimensional clustering, and distance/proximity of base item with similar items in cluster of items on graph. See Fig. 2, col 2, lines 1-33, col 3, lines 14-38, col 9, lines 10-22, col 11, lines 20-53, col 12-13, lines 63-67 & 1-11. Another piece of pertinent prior art is Zucek (US 10,929,464) disclosing similarity heat map generated based on similarity between items/datasets. See col 10, lines 10-40. Another piece of pertinent prior art is “Time-Varying Data Visualization Using Clustered Heatmap and Dual Scatterplots” (S. Kumatani, T. Itoh, Y. Motohashi, K. Umezu and M. Takatsuka, Time-Varying Data Visualization Using Clustered Heatmap and Dual Scatterplots, 2016, 2016 20th International Conference Information Visualization (IV), pp. 63-68.) disclosing using generated heatmap to focus on groups of similar or correlated data items. However, none of these references nor any others expressly provide for the features of applicant’s invention, either individually or in combination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625